PER CURIAM: *
A jury found Eugenio Hernandez Villa (Villa), federal prisoner # 01208-180, guilty of one count of conspiracy to possess with intent to distribute more than 500 grams of methamphetamine and one count of conspiracy to launder money. After an unsuccessful appeal and 28 U.S.C. § 2255 motions, Villa moved the district court to correct a purported clerical error under Federal Rule of Criminal Procedure 36. Villa identified two errors: (1) the Government’s notice of enhancement erroneously indicated that he had two separate felony drug convictions, and (2) in an order denying § 2255 relief, the district court incorrectly stated that his sentence had been enhanced by his prior convictions. The district court denied the motion as being without merit. The district court denied leave to proceed in forma pauperis (IFP) on appeal and certified that the appeal was not taken in good faith.
Rule 36 provides that the district court “may at any time correct a clerical error in a judgment, order, or other part of the record, or correct an error in the record arising from oversight or omission.” Fed.R. Crim.P. 36. A clerical error occurs when the court intends to do one thing, but through clerical mistake or oversight does another. United States v. Buendia-Rangel, 553 F.3d 378, 379 (5th Cir.2008). The “errors” identified by Villa are not clerical errors, and he has shown no error by the district court. His appeal is without merit. Howard v. King, 707 F.2d 215, 220 (5th Cir.1983). Accordingly, his IFP motion is denied and his appeal is dismissed. Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.1997); 5TH CIR. R. 42.2.
MOTION DENIED; APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.